Citation Nr: 0613642	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  02-21 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for headache disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from September 1983 to 
May 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board remanded this case in June 2005. 

The May 2002 rating decision also denied service connection 
for high cholesterol.  The veteran did not list this issue in 
her June 2002 notice of disagreement.  However, in a March 
2005 letter, the veteran set forth argument regarding high 
cholesterol, and copies of evidence submitted with that 
letter appear to include medical references to high 
cholesterol.  This matter is hereby referred to the RO for 
clarification and any necessary action. 


FINDING OF FACT

Headache disability is not causally related to the veteran's 
active duty service. 


CONCLUSION OF LAW

Headache disability was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a January 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised, at page 3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that a VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in January 2002, which was prior 
to the May 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.   Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite any inadequate notice provided 
to the appellant in this regard, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and VA examination reports.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in March 2002 and 
August 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The veteran is claiming service connection for her headache 
disability, claimed as migraine headaches.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's service medical records showed several 
complaints of headaches.  The headaches appear to be 
associated with other illnesses such as viral syndrome and 
upper respiratory infections.  However, a May 1988 treatment 
record indicated that the veteran complained of headaches, 
band like around the head.  The examiner appears to have 
indicated that migraine was doubtful, but that medication 
would be given for tension headaches.  The veteran opted not 
to have an examination prior to separation. 

The first post service medical record is a February 2000 VA 
treatment record, which was 11 years after service.  The 
impression was that the veteran had tension type headaches.  
There is also a reference to migraine headaches and 
medication. No opinion as to etiology was given. 

The veteran was afforded a VA examination in March 2002.  The 
veteran claimed that she was diagnosed with migraine 
headaches while in service.  A CT scan of the brain in April 
2002 was normal.  The examiner stated that migraine headaches 
were not found, and opined that the headaches were most 
likely tensional due to degenerative disc disease of the 
cervical spine and worsened by analgesic abuse rebound 
headaches. 

However, the examiner failed to offer an opinion regarding 
whether her current tension headaches had any relationship to 
the tension headaches documented during service.  Thus, the 
Board remanded this issue for another medical examination in 
June 2005.

On remand, the veteran was afforded another VA examination in 
August 2005.  The examiner reviewed the claims file and the 
veteran's available medical records.  A contemporaneous CT 
scan of the head was essentially normal.  The examiner 
diagnosed the veteran with non-prostrating cervicogenic 
headache associated with the osteoarthritis of the cervical 
spine.  The examiner stated that these headaches are less 
likely than not related to headache complaints or symptoms in 
the veteran's service medical records.  He further opined 
that the headaches in service were associated with viral 
syndrome, which are different from cervicogenic headaches 
that she currently manifests.  Further, the veteran's visits 
at the VA also documented headaches at the same time that she 
was having neck problems.  

The Board also noted that a June 2003 VA treatment record 
indicated that neck and mid-back pain caused the veteran's 
headaches.  

Therefore, based on the medical evidence of record, the Board 
finds that service connection for headache disability is not 
warranted.  The veteran contends that she was diagnosed with 
migraines while in service, however, service medical records 
do not support this contention.  Further, there is no current 
diagnosis of migraine headaches, but rather cervicogenic 
headaches.  Nevertheless, there is no competent medical 
evidence linking any current headache disability to service.  
The August 2005 examination explicitly stated that the 
veteran's current headache disability is not related to 
service.  Further, both VA examinations linked the veteran's 
headache disability to her cervical spine disabilities, which 
are not service-connected.  Moreover, there is no competent 
medical evidence linking any headache disability to any 
service-connected disability.  In addition, the first post 
treatment record was 11 years after service so there is no 
supporting evidence of a continuity of pertinent 
symptomatology.  Thus, a preponderance of the evidence is 
against the veteran's claim for headache disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

Service connection for headache disability is not warranted.  
The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


